DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 06/30/2022.  The applicant(s) amended claims 1, 2, 10, 11, 17, and 18.
The Examiner withdraws the 35 USC 101 Rejections regarding claims 10-20 in accordance with the Applicant’s amendments.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 17 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 5, 7-10, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 20190180770 A1) in view of Patangay et al. (US 10971158 B1).

Regarding claim 1, Kothari teaches:
“executing a first automated assistant in an inactive state at least in part on a computing device operated by a user” (par. 0109; ‘Standby mode can refer or instruct the device 204 to not further process subsequent input audio signals until a condition has been or an event is triggered.’);
“while in the inactive state, determining, by the first automated assistant, that a second automated assistant failed to fulfill a request of the user, [[the determining being based on an initial response of the second automated assistant to the request]]” (par. 0067; ‘The orchestrator component 112 can detect a change in a condition (e.g., a characteristics or configuration) of the first digital assistant computing device.’ ‘Change in a condition can include the software version becoming outdated, the device being unplugged from a power outlet, the battery power level becoming low (e.g., less than 20%), the battery level becoming higher than the primary signal processor's battery level, or the a component failing a diagnostic check (e.g., microphone is faulty or detects high noise level).’);
“in response to determining that the second automated assistant failed to fulfill the request of the user, the first automated assistant processing cached audio data that captures a spoken utterance of the user comprising the request that the second automated assistant failed to fulfill, or features of the cached audio data, to determine a response that fulfills the request of the user” (par. 0072; ‘Upon selecting one of the one or more digital assistant computing devices 104 to select as the primary signal processor, the orchestrator component 112 can instruct one of the first digital assistant computing devices 104 to process the input signal, and the one or more other digital assistant computing devices 104 that received the same input signal and transmitted an indication to enter a standby mode.’); and
“providing, by the first automated assistant to the user, the response (‘control the network connected device’) that fulfills the request of the user” (par. 0005; ‘The data processing system can transmit the action data structure to a network connected device to control the network connected device.’).
Whilee Kothari does teach being in an inactive state (par. 0109; ‘However, to reduce processing in the system 200, the data processing system 102 (e.g., via orchestrator component 112), can instruct the second digital assistant computing device to enter a standby mode at ACT 228. Standby mode can refer or instruct the device 204 to not further process the current input audio signal 218.’) and failing to fulfill a request (par. 0090; ‘The status update can indicate an error or failure associated with executing the action data structure, such as an inability to locate the network connected device 106 or a malfunction in the network connected device 106.’), Kothari does not expressly teach the determining being based on an initial response of the second automated assistant to the request, as in “while in the inactive state, determining, by the first automated assistant, that a second automated assistant failed to fulfill a request of the user, the determining being based on an initial response of the second automated assistant to the request.”
Patangay teaches determining, by the first automated assistant, that a second automated assistant failed to fulfill a request of the user, the determining being based on an initial response of the second automated assistant to the request (col. 6, lines 37-57; ‘For example, if an assistant that typically services requests for changes in the temperature of a home environment receives a service request to make an online purchase, the assistant may verbally communicate to the user “I am unable to perform this service.” The assistant may then poll the central authority 220 to identify the appropriate assistant, and suggest to the user “here is another assistant you might like to use instead.”’). The verbally communicated “I am unable to perform this service” reads on the initial response to the request.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kothari’s standby mode and status update by incorporating Patangay’s multi-assistant environment in order to determine that an assistant was unable to perform a service based on the verbally communicated response. The combination would identify another assistant within the assistant designation system that is capable of performing the service request.

Regarding claim 2 (dep. on claim 1), the combination of Kothari in view of Patangay further teaches:
“receiving audio data that captures the initial response” (Kothari: par. 0107; ‘The first and second digital computing devices 202 and 204 can perform initial processing on the input audio signal and determine that the input audio signal was detected with sufficient quality such that the digital computing devices 202 and 204 can each generate data packets that can likely be used to generate an action data structure to successfully control a network connected device in the room 232.’); and
“using speaker identification on the audio data that captures the initial response to determine that the initial response is provided by the second automated assistant” (Kothari: par. 0102; ‘For example, the data processing system 102 can determine that the lamp 208 is near the connected multimedia display 212 based a proximity sensor, settings, analyzing speaker output, or responses to prompts.’).

Regarding claims 5 (dep. on claim 1) and 12 (dep. on claim 10), the combination of Kothari in view of Patangay further teaches:
“wherein the cached audio data further captures an initial response provided by the second automated assistant to the user” (Kothari: par. 0107; ‘The first and second digital computing devices 202 and 204 can perform initial processing on the input audio signal and determine that the input audio signal was detected with sufficient quality such that the digital computing devices 202 and 204 can each generate data packets that can likely be used to generate an action data structure to successfully control a network connected device in the room 232.’).

Regarding claims 7 (dep. on claim 1), 14 (dep. on claim 10), and 20 (dep. on claim 17), the combination of Kothari in view of Patangay further teaches:
“the second automated assistant is executed on another computing device, and the cached audio data is received by the first automated assistant via one or more microphones of the computing device” (Kothari: par. 0071; ‘device characteristics (e.g., microphone quality or number of microphones, processor speed, available memory)’).

Regarding claim 8 (dep. on claim 1), the combination of Kothari in view of Patangay further teaches:
“wherein the first automated assistant causes the response that fulfills the request of the user to be provided on another computing device” (Kothari: par. 0072; ‘Upon selecting one of the one or more digital assistant computing devices 104 to select as the primary signal processor, the orchestrator component 112 can instruct one of the first digital assistant computing devices 104 to process the input signal, and the one or more other digital assistant computing devices 104 that received the same input signal and transmitted an indication to enter a standby mode.’).

Regarding claim 9 (dep. on claim 1), the combination of Kothari in view of Patangay further teaches:
“wherein the first automated assistant causes the response that fulfills the request of the user to be displayed on a display of the computing device” (Kothari: par. 0112; ‘The status update can indicate that the action data structure was generated and transmitted to the display 212.’).

Regarding claim 10, the combination of Kothari in view of Patangay further teaches:
“execute a first automated assistant in an inactive state at least in part on a computing device operated by a user; while in the inactive state, determine, by the first automated assistant, that a second automated assistant failed to fulfill a request of the user, the determining being based on an initial response of the second automated assistant to the request; in response to determining that the second automated assistant failed to fulfill the request of the user, process, by the first automated assistant, cached audio data that captures a spoken utterance of the user comprising the request that the second automated assistant failed to fulfill, or features of the cached audio data, to determine a response that fulfills the request of the user” (see claim 1) and
“provide, by the first automated assistant to the user, an indication of availability of the response that fulfills the request of the user” (Kothari: par. 0090; ‘The status update can indicate the action data structure is about to be executed by the network connected device 106, is currently being executed by the network connected device 106, a percent completion of the action data structure, or that the action data structure was just completed by the network connected device 106.’).

Regarding claim 15 (dep. on claim 10), the combination of Kothari in view of Patangay further teaches:
“wherein the indication of availability is a visual indication provided by the computing device” (Kothari: par. 0112; ‘The status update can indicate that the action data structure was generated and transmitted to the display 212.’).

Regarding claim 16 (dep. on claim 15), the combination of Kothari in view of Patangay further teaches:
“receive, by the first automated assistant, a request for the response that fulfills the request of the user” (Kothari: par. 0079; ‘By filtering out these terms, the NLP component 110 may more accurately and reliably identify the trigger keywords, such as “go to the airport” and determine that this is a request for a taxi or a ride sharing service.’); and
“in response to receiving the request for the response that fulfills the request of the user, provide, by the first automated assistant to the user, the response that fulfills the request of the user” (Kothari: par. 0079; ‘By filtering out these terms, the NLP component 110 may more accurately and reliably identify the trigger keywords, such as “go to the airport” and determine that this is a request for a taxi or a ride sharing service.’).

Regarding claim 17, the combination of Kothari in view of Patangay further teaches:
“a processor, a computer-readable memory, one or more computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media” (Kothari: par. 0122; ‘The processes, systems and methods described herein can be implemented by the computing system 400 in response to the processor 410 executing an arrangement of instructions contained in main memory 415. Such instructions can be read into main memory 415 from another computer-readable medium, such as the storage device 425.’), the program instructions executable to:
“execute a first automated assistant in an inactive state at least in part on a computing device operated by a user” (see claim 1);
“while in the inactive state, determine, by the first automated assistant, that a second automated assistant failed to fulfill a request of the user, the determining being based on an initial response of the second automated assistant to the request” (see claim 1);
“in response to determining that the second automated assistant failed to fulfill the request of the user, provide an indication to the user that the first automated assistant is available to fulfill the request of the user” (Kothari: par. 0037; ‘The digital assistant computing device not identified in the input audio signal may be better suited to process the input audio signal because it may have detected a higher quality version of the input audio signal (e.g., source of input audio signal may be located closer, or the microphone may be higher quality), have a faster processor, have more memory available, have a faster network connection, have greater battery power remaining or connected to a power outlet, or have more or higher quality input/output interfaces (e.g., multiple microphones, a speaker, display, touch interface, gesture interface, sensors, keyboard, or mouse).’);
“in response to receiving from the user an instruction to fulfill the request, process, by the first automated assistant, cached audio data that captures a spoken utterance of the user comprising the request that the second automated assistant failed to fulfill, or features of the cached audio data, to determine a response that fulfills the request of the user” (Kothari: par. 0072; ‘Upon selecting one of the one or more digital assistant computing devices 104 to select as the primary signal processor, the orchestrator component 112 can instruct one of the first digital assistant computing devices 104 to process the input signal, and the one or more other digital assistant computing devices 104 that received the same input signal and transmitted an indication to enter a standby mode.’); and
“provide, by the first automated assistant to the user, the response that fulfills the request of the user” (see claim 1)

Claim Rejections - 35 USC § 103
Claims 3, 4, 6, 11, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari in view of Patangay, further in view of Wood et al. (US 20190066672 A1).

Regarding claim 3 (dep. on claim 2), Kothari teaches hot words (par. 0073; ‘In some cases, the pre-processor 134 can filter out certain terms, such as a hot word “okay device” or “hey device” or “device” prior to sending the remaining audio signal to the data processing system.’).
However, Kothari and Patangay do not expressly teach:
“wherein determining that the second automated assistant failed to fulfill the request of the user further comprises processing the audio data that captures the initial response using a hotword detection model to determine that the initial response does not fulfill the request of the user.”
Wood teaches the concept of selecting a different digital assistant than is normally selected based on trigger word (par. 0102; ‘For example, voice platform 192 may select a different digital assistant 180 than is normally selected based on the detected trigger word. Voice platform 192 may overrule the selected digital assistant 180 because some digital assistants 180 may perform certain types of tasks better than other digital assistants 180.’).
Determining that an assistant failed to fulfill a request based on the hotword would have been obvious since some digital assistants perform certain tasks better than others.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kothari’s (in view of Patangay) first and second digital assistants by incorporating Wood’s digital assistant selection in order to select the better digital assistant for a specific task.

Regarding claim 4 (dep. on claim 2), the combination of Kothari in view of Patangay and Wood further teaches:
“processing the audio data that captures the initial response using automatic speech recognition to generate text; and processing the text using natural language processing techniques to determine that the initial response does not fulfill the request of the user” (Wood: par. 0095; ‘In some embodiments, NLU 1104 receives the text results from ASR 1102. In some embodiments, NLU 1104 may generate a meaning representation of the text results through natural language understanding techniques as would be appreciated by a person of ordinary skill in the art.’).

Regarding claims 6 (dep. on claim 1), 13 (dep. on claim 10), and 19 (dep. on claim 17), the combination of Kothari in view of Patangay and Wood further teaches:
“the second automated assistant is executed on the computing device, and the cached audio data is received by the first automated assistant via a meta assistant that is executed on the computing device” (Wood: par. 0085; ‘For example, a digital assistant 180 may include, but is not limited to, Amazon Alexa®, Apple Siri®. Microsoft Cortana®, and Google Assistant®.’).

Regarding claim 11 (dep. on claim 10), the combination of Kothari in view of Patangay and Wood further teaches:
“receiving audio data that captures an initial response; using speaker identification on the audio data that captures the initial response to determine that the initial response is provided by the second automated assistant” (see claim 2) and
“processing the audio data that captures the initial response using a hotword detection model to determine that the initial response does not fulfill the request of the user” (see claim 3)

Regarding claim 18 (dep. on claim 17), the combination of Kothari in view of Patangay and Wood further teaches:
“receiving audio data that captures an initial response” (Kothari: par. 0107; ‘The first and second digital computing devices 202 and 204 can perform initial processing on the input audio signal and determine that the input audio signal was detected with sufficient quality such that the digital computing devices 202 and 204 can each generate data packets that can likely be used to generate an action data structure to successfully control a network connected device in the room 232.’);
“using speaker identification on the audio data that captures the initial response to determine that the initial response is provided by the second automated assistant” (Kothari: par. 0102; ‘For example, the data processing system 102 can determine that the lamp 208 is near the connected multimedia display 212 based a proximity sensor, settings, analyzing speaker output, or responses to prompts.’); and
“processing the audio data that captures the initial response using a hotword detection model to determine that the initial response does not fulfill the request of the user” (Wood: par. 0102; ‘For example, voice platform 192 may select a different digital assistant 180 than is normally selected based on the detected trigger word. Voice platform 192 may overrule the selected digital assistant 180 because some digital assistants 180 may perform certain types of tasks better than other digital assistants 180.’).

Conclusion
Other pertinent prior art have been listed in the PTO-892 for consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658